Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 12, 2015, with respect to the consolidated financial statements and financial statement schedule included in the Annual Report of Avalon Holdings Corporation on Form 10-K for the year ended December31, 2015. We hereby consent to the incorporation by reference of said reports in the Registration Statement of Avalon Holdings Corporation on Form S-8 (File No. 333-165064, effective February25, 2010). /s/ GRANT THORNTON LLP Cleveland, Ohio March 16, 2016
